 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it will comply with the foregoing Recommended Order,the Board issue anOrder requiring the Respondent to take such action.It is further recommended that the complaint be dismissed,insofar as it allegesany unfair labor practices not found herein.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,you are notified that:WE WILL NOT discourage membership in Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, Local 405, or any other union,by discriminating against our employees in regard to their hire or tenure ofemployment or any of their working conditions.WE WILL NOTquestion our employees about their union membership, sym-pathy, or activities,in a manner violative of Section 8 (a) (1) ofthe Act.WE WILL NOT in any other manner interfere with, restrain,or coerce ouremployees in the exercise of their right of self-organization,to form,join, orassist unions,to bargain collectively through representatives of their own choos-ing, to engage in concerted activities for the purposes of collective bargainingor other mutual aid or protection,or to refrain from such activities.WE WILL offer Ophelia Hutchison immediate and full reinstatement to herformer or a substantially equivalent position,without prejudice to any seniorityor other rights and privileges previously enjoyed, and make her whole for anyloss of pay suffered by her as a result of the discrimination against her.Our employees are free to become,remain, or refrain from becoming members ofthe above-named or any other union.TENNESSEE PACKERS, INC., FROSTY MORN DIVISION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of her right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and ServiceAct of 1948,as amended,after discharge fromthe Armed ForcesThis notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Anyone having any question concerning this notice or compliance with its pro-visions may communicate directly with the Board'sRegional Office, 22 North FrontStreet,Memphis, Tennessee,38103, TelephoneNo. Ja. 7-5451.Fort Smith Chair CompanyandLocal 270, United FurnitureWorkers of America,AFL-CIO.'Case No. W-CA-1094. JuneN8, 1963DECISION AND ORDEROn May 21, 1962, Trial Examiner Sidney S. Asher, Jr., issued hisIntermediate Report herein, finding that the Respondent had engagedin and was engaging in certain unfair labor practices and recommend-ing that it cease and desist therefrom and take certain affirmative ac-tion as set forth in the copy of the attached Intermediate Report.Thereafter, Respondent and the General Counsel filed exceptions to1United Furniture Workers of America, AFL-CIO, intervened and participated at thehearing herein,it also filed a brief.143 NLRB No. 28. FORT SMITH CHAIR COMPANY515the Intermediate Report along with supporting briefs, and the Charg-ing Party filed a brief in support of the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and finds merit in the exceptions of the Respondent.Accord-ingly, the Board adopts the findings of the Trial Examiner only tothe extent that they are consistent with this Decision and Order.The complaint alleges and the Trial Examiner found that the Re-spondent violated Section 8 (a) (1), (3), and (5) by discharging itsstriking employees and thereafter refusing to bargain with theircollective-bargaining representative.The Respondent contends thatit discharged its employees because they were engaged in an unlawfulstrike and that, in any event, the strikers had, under the loss-of-statusprovisions of Section 8(d), lost their status as employees by reasonof their representative's failure, before the strike, to file timely notices,as required by Section 8(d) (3). In consequence, the Respondentargues, it did not violate Section 8(a) (3) by discharging the strikersnor did it violate Section 8(a)(5) by thereafter refusing to bargainbecause the Union in view of the discharges lost its majority repre-sentative status.We find merit in the Respondent's contentions.The relevant facts, briefly summarized, establish the following :Local 270, United Furniture Workers of America, AFL-CIO, hereincalled the Union, and the Respondent, have had bargaining relationssince about 1940.The most recent agreement between the parties wasof 2 years' duration with a stated May 31, 1961, expiration date. Con-sistent with the notice provision of the contract and with the statutoryrequirement of Section 8(d) (1) 2 the Union, on March 27, 1961, gavenotice of its desire to terminate the contract and to negotiate a new2 Section 8(d) of the Act, as amended, provides, in part, as follows:..where there is in effect a collective-bargaining contract covering the employeesin an industry affecting commerce, the duty to bargain collectively shall also meanthat no party to such contract shall terminate or modify such contract, unless theparty desiring such termination or modification-(1) serves a written notice upon the other party of the proposed terminationor modification sixty days prior to the expiration date thereof#*PRRt4(3)notifies the Federal Mediation and Conciliation Service within thirty daysafter such notice of the existence of a dispute .and(4) continues in full force and effect, without resorting to strike or lockout,all the terms and conditions of the existing contract for a period of sixty daysafter such notice is given or until the expiration date of such contract, which-ever occurs later:sssrsAny employee who engages in a strike within the sixty-day period specified in thissubsection shall lose his status as an employee of the employer engaged in the par-ticular labor dispute, for the purpose of sections 8, 9, and 10 of this Act, asamended . . . .717-672-64-vol. 143-34 516DECISIONSOF NATIONALLABOR RELATIONS BOARDagreement.The parties met and bargained on May 29 and 311 Noagreement was reached and on June 1 a strike began.As of June 1,the notices to Federal Mediation and Conciliation Service and to theState department of labor required by Section 8(d) (3) had not beenreceived and so far as appears had not been sent. On June 7, whilethe strike was in progress, the parties again negotiated,; a representa-tive of Federal Mediation and Conciliation Service was then in at-tendance for the first time.No agreement was reached and anothermeeting was scheduled for the next day.However, no such meetingdid, in fact, occur as Respondent, on June 8, notified the Union thatitwould not continue negotiations because of the unlawful nature ofthe strike.Simultaneously, the Respondent notified each striker thathe was terminated because he had engaged in an unlawful work stop-page.On June 13, Respondent resumed operations with new em-ployees, and made certain wage and incentive system changes withoutconsultation with the Union.The Trial Examiner found that, immediately preceding the strike,the Union was willing to accept the old contract with minor changesalready agreed upon. In view of this and his further finding that,at this point, Respondent was demanding modification of the oldcontract, he concluded that the purpose of the strike was not tocause termination or modification of the contract, but was rather toforce Respondent to abandon its insistence upon substantial changesin the agreement.From these preliminary findings, the Trial Exam-iner reasoned that as the strike was not for the purpose of modifyingor terminating the contract, Section 8(d) was not applicable and thestrikers were, consequently, engaged in a lawful economic strike forwhich they could not be lawfully discharged.'The Trial Examiner has found, in effect, that while Section 8 (d)imposes its requirements upon the party desiring to terminate ormodify the contract, the duty of complying with these requirementsmay at times shift from the party who initially invokes that sectionto the other party.We perceive no basis in this section, or in thelegislative history, for viewing the responsibility under this sectionso tentatively.To make this section's continued applicability to theparty initially desiring the change turn on the unpredictable coursewhich the ensuing bargaining may take is to bring the disquiet ofa potential lockout or a strike into an area where Congress wantedquiet-indeed, a "cooling-off" period.We therefore conclude con-trary to the Trial Examiner that, by serving notice of its desire to8 All dates refer to 1961 unless otherwise designated.'Absent any violation of Section 8(d), the strike would appear to have been a lawful,economic strike.While the Union contends that the Respondent failed, and refused tobargain in good faith before the strike and that the strike must therefore be viewed asan unfair labor practice strike at its inception,the record provides no support for thiscontention nor was it alleged in the complaint. FORT SMITH CHAIR COMPANY517terminate the existing contract and to negotiate a new agreement,theUnion took upon itself the responsibility for complying withthe remaining requirements of Section 8(d) before engaging in astrike and that its failure to file the notices required by Section8(d) (3) caused the strike to be unlawful from its inceptionsWhile we have assumed heretofore the correctness of the TrialExaminer's finding that, immediately prior to the strike, the Unionwas seeking solely the old contract, the record does not substantiatehis finding.For it is abundantly clear that the Union was seekingrather acontract wit& modifications already agreed uponin the courseof negotiations.Nor do we believe thatMastro Plastics Corp. v.N.L.R.B.,scited by the Trial Examiner, supports a finding as to thelegality of the strike.That decision by its very language dealt withthe situation of a strike by employees "solely against unfair laborpractices of their employer."'As indicated above, the strike herewas riot in protest against employer unfair labor practices, nor, asindicated above, does the complaint contain such allegation.MastroPlastics,therefore, is wholly inapposite.As we have found the June 1 strike to be unlawful, the Respond-ent could, as it contends it did, lawfully discharge employees becausethey engaged in the strike.However, the General Counsel contends,and excepts to the Trial Examiner's failure to find, that the realreason for discharging the strikers was not the strike but the desireof the Respondent to rid itself of the Union.The General Counselattaches a controlling significance to the testimony of Respondent'ssecretary-treasurer given in response to a question as to why he dis-charged the strikers. In substance, this witness testified that beforereaching his decision he had considered the Respondent's financialdifficulties, the Respondent's difficulty in obtaining changes in work-ing conditions, the Union's harassment of Respondent through thefiling of grievances, and the Union's uncompromising attitude.Thisis no more than a formulation of the background against which theRespondent decided to exercise its lawful right to discharge its em-ployees for engaging in an unlawful strike. It falls short of beingan admission of illegal motivation.Given a valid reason, as here,for discharging its employees and the fact that this reason was setforth in the Respondent's letter to these employees shortly after Re-spondent learned of the noncompliance with Section 8(d), there isample basis on the entire record for concluding, gas we do here, thatemployee participation in the unlawful strike was the real reasonfor the discharge.5Retail Clerks International Association,LocalNo. 1179 AFL, etc. (J.C. Penney Com-pany),109 NLRB754;Local Union 219, Retail Clerks InternationalAssociation, AFL-CIO v. N.LR.B. (CarrollHouse of Belleville),265 F.2d 814(C.A.D.C.).0 350 U.S. 270 (1956).7 350 U.S at 271. 518DECISIONSOF NATIONALLABOR RELATIONS BOARDMoreover, apart from the foregoing, we find that the Respondent'smotive in discharging the strikers is not a relevant consideration.The strike here was anunlawful,and not merely an unprotected, ac-tivity," and by engaging in such a strike, the employees "forfeitedtheir rights to protection of the Act."'To hold otherwise would, ineffect, protect the strikers in their unlawful conduct, a result clearlyin collisionwith the Board's responsibility to discourage suchconduct."'As set forth in footnote 2, above, Section 8 (d) requires both 60-dayand 30-day notices.The so-called loss-of-status provision of Section8 (d) provides that "Any employee who engages in a strike withinthe sixty-day period specified in this subsection shall lose his statusas an employee of the employer engaged in the particular labor dispute,for purposes of sections 8, 9, and 10 of this Act . . . ." The GeneralCounsel and the Union argue that because only one 60-day period is"specified" in Section 8(d)-that set forth in subsection (1) and be-ginning with the date of service of the notices required by that sub-section-the loss-of-status provision should be interpreted as applyingonly ton strike occurring within the 60-day period following serviceof the 8 (d) (1) notices and without regard to the serving of the 30-daynotice under Section 8(d) (3).Under such a construction, their argu-ment goes, the strikers in this proceeding would not lose their statusas employees since the strike commenced more than 60 days afterservice.However, to give such a literal construction of the waitingperiod to the loss-of-status provision is to wrench it from the rest ofSection 8(d).As one court has stated, ". . . there are no `plainwords' of Section 8 (d)." 11Rather, the section must be interpretedin light of the dual purposes of the Act to protect concerted activitiesand to substitute collective bargaining for economic warfare.12Toaid the latter purpose, Section 8(d) not only provides for a 60-dayperiod during which the parties to a contract are to bargain withoutstrike or lockout but also provides in Section 8 (d) (3) for the full useof mediation services during at least half of such period.While sub-sections (1) through (4) place certain obligations upon the contractualparties in order to assure that bargaining and mediation can proceedfor a reasonable time free from direct economic pressures, the loss-of-status provision, in effect, places an obligation upon employees forthe same purpose. Consequently, it seems obvious to us that the various8See cases cited in footnote 5.6Mackay Radio and Telegraph Company, Inc,96 NLRB 740,742-743.10Agreeing with the majority that Respondent did not have a discriminatory intent,Member Brown finds it unnecessary to consider what the situation would be had Respond-ent'smotive been otherwise, and, in view of the specific language of Section 8(d), healso finds it unnecessary to rely onMackay Radio, supra11Local Union 219, Retail Clerks International Association,AFL-CIO v N.L R B, supra,at 817.12E g ,Mastro Plastics Corp., supra,at 284 ; see also Sections 201-205(Title II) ofthe Act. FORT SMITH CHAIR COMPANY519parts of Section 8(d) here involved must be read together in orderto create an effective and consistent statutory means for achieving thepurpose of the section.It is true that subsection 8 (b) (4), which limits the rights of thecontracting parties to resort to strike or lockout, defines the proscribedperiod as one of "sixty days after such notice is given" and that thisBoard and the courts have recognized that the period thus describedrefers to that "specified" in Section 8(d) (1).However, it has alsobeen concluded that, where late notices under Section 8(d) (3) to theMediation and Conciliation Service are filed, the waiting period mustbe extended to include a full 30 days after the filing of such noticesin order to give mediation its intended statutory period in which towork. Indeed, a strike within the 30-day period is unlawful and istherefore enjoinable.13By parity of reasoning, the "sixty-day periodspecified in the subsection" set forth in the loss-of-status provision re-quires the same interpretation to protect the period for mediation.Surely, the statutory language suggests no basis for concluding thatthe similarly worded waiting periods of Section 8(d) should varyfrom clause to clause and, as indicated above, we believe there arecogent reasons why they should not. Consequently, we conclude thatthe loss-of-status provision is applicable not only to strikes withinthe initial 60-day period but also to those strikes beginning less than30 days after service of the 8(d) (3) notices or, with respect to thepresent case, to those occurring absent the filing of such notices.14Wefinally conclude, therefore, that, by operation of the loss-of-statusprovision of Section 8(d), the strikers lost their employee status and13Local Union 219 Retail Clerks International Association,AFL-CIO v. N L R B ,supra,andRetail Clerks International Association,Local No.1179AFL, etc (J C PenneyCompany),supra.11Our dissenting colleague contends thatRetail Clerks International Association, Localto1179, AFL, etc (J. C Penney Company). supra,and "related cases" support hisview as to the effect of the"loss-of-status" provisionwhere no 8(d) (3) notices have beenfiled and a strike occurs after the initial 60-day period has expiredHe would concludethatby ordering the union to bargain inJ.C Penney Company,the Board,by implica-tion, held the strikers had not lost their employee status since,if it were otherwise, theunion would have had no majority status on which to base a bargaining order.However,matters concerning the applicability of the various provisions,including that of theloss-of-statusprovision,do not automatically intrude themselves into the considerationand disposition of a case by the Board,but must be properly raised by the party seekingto rely upon them.SeeN L R B. v Giustina Bros LumberCo.,253 F 2d 371 (C A. 9)Consequently,as no party apparently raised the loss-of-status provision in J. CPenneyand related cases,the Board could not,absent overriding policy considerations,have con-strued that provision in reaching its decision or in framing its remedy.Thus,there isno basis for implying,as does the dissent,some particular Board construction of theloss-of-status provision from the decision and order inJ.C.Penneyand "related cases."Furthermore,we find no support for the dissenting position in the Supreme Courtmajority and concurring opinions which it cites.As forMastro Plastics, supra,it dealt.as noted with the applicability of Section 8(d) to an unfair labor practices strike;whileNLRB v Lion Oil Company,352 U.S. 282,concerned that section's applicabilityto a strike during the term of a contract.Thus neither case involved the instant situationand neither was specifically concerned with the effect of Section 8(d) (3) upon the loss-of-status provisionConsequently,we do not believe that the general statements directed tothe problemsbefore the Court and relied upon by the dissent are useful in construingSection 8(d) with respect to the particular problem before us. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe protections of Section 8(a) when they walked out on June 1 andthat, consequently, such motive as may have been behind the Respond-ent's actions with respect to them is immaterial.15In sum, we here decide that the Respondent did not violate Section8(a) (3) and (1) by its conduct with respect to the strikers on andafter June 8, 1961.Also as the strikers' employee status was lawfullyterminated, it follows, and we find, that the Respondent's breakingoff of negotiations with the Union and its unilateral changes in work-ing conditions did not violate Section 8(a) (5) and (1), as alleged.Accordingly, we shall dismiss the complaint.[The Board dismissed the complaint.]CHAIRMAN MCCULLOCH, concurring :I concur in the result reached in this case.The strike engaged inby the discharged employees was unlawful under Section 8(d) (3)of the Act because of the Union's failure to give the 30 days' noticetherein required,"' and as such was an unprotected concerted activityfor which the employees could validly be discharged.Together withthe majority, I do not believe that the record substantiates a findingthat the discharge action was in truth motivated by any other con-sideration.Hence, like Member Brown, I find it unnecessary to de-termine what the situation might have been had the record establisheddiscriminatory motivation on some other basis.Nor do I find it neces-sary now to pass on the question of whether the employee "loss of'See footnote 10,supra.Our colleague objects in his dissent to the fact that our construction interferes withthe right to strike in a mannernot specificallyprovided for in the Act.See Section 13.However, the Board has found strikes unlawful or unprotected in situations where theAct does not specifically proscribe such strikes but where,however, important policyconsiderations deriving from the Act require such result.See, for example,Budd Elec-tronics,Inc.,137 NLRB 498, finding a strike in violation of a no-strike clause unpro-tected. andMackay Radio and Telegraph Company, Inc.,supra,holding unlawful a striketo compel an employer to violate the Act. Furthermore,we believe that Section 8(d) (3)was intended as a "specific"limitation on the right to strike.Thus, as Senator Taftobserved in defending S. 1126 which contained provisions substantially the same as thosehere under consideration: "We have done nothing to outlaw strikes for basic wages,hours, and working conditionsafter proper opportunity for mediation"(93 Cong. Rec.3835,Apr. 23, 1947;emphasis supplied)and the events since the passage of the 1947Act have demonstrated that compliance with Section 8(d) (3) has been an importantadjunct in providing that congressionally intended"proper opportunity for mediation."In the second report of the Joint Committee on Labor-Management Relations it is ob-served that the Federal Mediation and Conciliation Service "has been greatly assisted inthis program[of preventing disputes] by the fact that under Section 8(d) (3), a partydesirous of modifying or terminating its contract must notify the Service 30 days beforeresorting to a strike or lock-out....In the days before the 30-day notice was required,strikes frequently occurred before the regional offices of the Service had any knowledgethat there was a dispute."Rept. 986, 80th Cong., 2d sess., pt.3,p. 15.)Clearly, ourcolleague's conclusion that employees may lawfully strike after 60 days but irrespectiveof the filing of 8(d) (3) notices goes far toward defeating the congressional purpose ofproviding mediation to help avoid industrial strife.10Retail Clerks International Association,Local No. 1179,AFL, etc.(J.C. Penney Com-pany),109 NLRB 754;Local Union 219,Retail Clerks International Association, AFL-CIO v. N.L.R B.,265 F. 2d 814(C.A.D.C.). FORT SMITH CHAIR COMPANY521status" penalty provision contained in the final sentence of Section8 (d) is applicable in the case of a strike preceded by compliance withthe 8(d) (1) 60-day notice requirement but not by compliance withthe notice requirement of Section 8(d) (3).The unprotected activityground adverted to above is enough, without more, to support thedismissal order in which I join.MEMBER FANNING,dissenting :This case involves essentially conflicting arguments concerning theconstruction and application of Section 8(d).Basically, the conflictrevolves around the thrust and scope of the "loss of status" provisionin that section, and the extent to which Congress intended to inhibitthe right of employees to engage in an economic strike.In pertinent part, Section 8(d) provides that no party to acollective-bargaining agreement shall modify or terminate such agree-ment unless the party desiring such termination or modification-(1) serves a written notice upon the other party to the contractof the proposed termination or modification sixty days prior tothe expiration date thereof, ..(3) notifies the Federal Mediation and Conciliation Servicewithin thirty days after such notice of the existence of a dispute,and simultaneously therewith notifies any State or Territorialagency established to mediate and conciliate disputes ...(4) continues in full force and effect, without resorting tostrike or lockout, all the terms and conditions of the existingcontract for a period of sixty days after such notice is given ... .The penultimate sentence of this section contains the "loss of status"provision which recites that-Any employee who engages in a strike within thesixty-day pe-riod specified in this subsectionshall lose his status as an employeeof the employer engaged in the particular labor dispute, for thepurposes of sections 8, 9, and 10 of this Act. . . . [Emphasissupplied.]The Union in this case gave Respondent the requisite 60-day noticeof termination as prescribed in Section 8 (d) (1), and both the Unionand the employees refrained from engaging in a strike during thatperiod in obedience to the mandate of Section 8(d) (4).However,the Union failed to notify the Mediation Service as outlined in Sec-tion 8(d) (3).After the 60-day period had elapsed, the employeesstruck.Despite the fact that, both grammatically and structurally,the "loss of status" provision interdicts strike action by employeessolely during the 60-day period specified in Section 8(d) (1) and (4),my colleagues hold that, where a union fails to notify the mediation 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDagencies of the existence of a dispute within that 60-day period, theright of employees to strike is further forfeited until such time astheir representative complies with Section 8 (d) (3). I perceive nowarrant, either in the statutory framework or legislative history ofSection 8(d), for such a strained construction.Nor do I find supportfor such a view in decisional law.In construing legislation, we are taught that it becomes "a judicialresponsibility to find that interpretation which can most fairly besaid to be imbedded in the statute, in the sense of being most har-monious with its scheme and with the general purposes that Congressmanifested." 11If the plain and unambiguous language of Section8(d) can in any sense be said to leave -a doubt as to the congressionalpurpose in relating the "loss of status" clause exclusively to the 60-day period specified in Section 8(d) (1) and (4), the pronouncementsof the courts and statements of legislative intent do not.In defining the duty to bargain imposed upon employers and unionsin Section 8 (d), Congress sought to perfect a balanced accommodationof the right of employees to engage in concerted activities for theirmutual aid and protection, and the expressed policy of substitutingcollective bargaining for economic warfare. InMastro Plastics Corp.v.N.L.R.B.,18the Supreme Court pointed out that it-is the dual purpose of the Act (1) to protect the right of em-ployees to be free to take concerted action as provided in Sections7 and 8(a), and (2) to substitute collective bargaining for eco-nomic warfare in securing satisfactory wages, hours of work andemployment conditions.Section 8(d) seeks to bring about thetermination,and modification of collective-bargaining agreementswithout interrupting the flow of commerce or the production ofgoods, while Sections 7 and 8(a) seek to insure freedom of con-certed action by employees at all times.To foster a climate in which parties to collective-bargaining agree-ments could thoughtfully and peacefully forge succeeding agreementsat the bargaining table, Congress fashioned a "natural renegotiationperiod" of 60 days prior to the expiration of existing contracts "torelieve the parties from the economic pressure of a strike or lockout inrelation to the subjects of negotiation." 19To accomplish this end, itwas made an unfair labor practice for either party to resort to suchaction during that period.But Congress also recognized that em-ployees, in defiance of their union, might disrupt the orderly courseof bargaining by engaging in a strike. It therefore warned that anyemployee who ceased work during this insulated period would losewhatever rights he possessed under the Act.17 SeeN L R B v.Lion Oil Company et'al,352U S. 282, 297.18 350 U.S 270, 284.Ibidat p. 286. FORT SMITH CHAIR COMPANY523The specific relation of the "loss of status"' provision to the 60-dayperiod set out in Section 8(d) (1) and (4) was not the result of hap-penstance but of compromise. The opponents of the provision arguedagainst its inclusion in that section.They contended that any restric-tion on the right of employees to strike during the renegotiation periodwould impose an additional penalty upon them inasmuch as theirbargaining representative was already foreclosed from taking strikeaction on pain of committing an unfair labor practice 2°While theargument did not succeed in eliminating this legislative proposal, itdid provoke the proponents of the clause to restrict its scope to the60-day insulated period, for the legislative history of the proposal isliterally punctuated with the equation of "loss of status" to thatperiod.21Moreover, on the few occasions on which judicial authorityhas considered the scope of Section 8(d), it was made clear that theintrusion which the "loss of status" provision makes on employee strikeaction was limited to the 60-day period.22 In view of this, it is not20SMin Rept.105, pt 2,on S. 1126, 80th Cong.,1st sess,p 21- "Under theprovisions of section 8 both unions and employers are required to bargain collectivelyAviolation of this requirement is made an unfair labor practice,subject to a cease-and-desist order from the BoardClearly a strike or lockout during the 60-day period wouldconstitute an unfair labor practice.We can see no reasonable grounds for discriminatingagainst the employees by providing an additional penalty which will cause them to losetheir status as employees under the National Labor Relations Act" And see CongressionalRecord,page 4156,April 25, 1947.parties to collective agreements in the future would be required to give 60 days'noticein advance of the terminal date,if they desire to terminate or amendShould theparties fail to agree on a new contract in the next 30 days,the party takingthe lead inrefusing the old contract has the duty to notify the new Federal Mediation Service of theimpasseShould the notice not be given on time ..it becomes an unfair labor practicefor an employer to change any of the terms or conditions specified in the contract for60 days or to lock out his employeesSimilarly, it is an unfair labor practice by a unionto strike before the expiration of the 60-day periodAny employee who engagee in a strikeduring the 60-dayperiod would lose any rights under sections 8, 9, and 10 of the WagnerAct, unless and until he is reemployed"[Emphasis supplied]H Rept. 510 on H R3020,80th Cong,within the60-day period just described[in Section 8(d)(1) and (4)] lost his status as an employeeof the particular employer for the purpose of sections 8, 9, and 10 of the act"[Emphasissupplied ]23 SeeN L ii B v Lion Oil Company,et at , supra,at p303, where Justice Frankfurter,in it 'separate opinion, observed"The loss-of-status clause alone is more favorable to theformer Board's view, since it speaks of `the sixty-day period specified in this subsection,'and, to be effectiveunder the present Board's construction,this clause has to be vndei-stood as reading'the period specified in paragraph(4).'Since the problem before us wasnot anticipated,it is not surprising that§8(d)'s legislative history offers little directevidence that Congress did more than require a sixty-day waiting period prior to bargain-ing strikes.When the Joint Committee did note the problem in 1948,however,it adoptedthe present Board's view of the statute and not thatof theold Board"[Emphasis sup-plied.]And seeMastro Plastics Corp,et at. v N L R.B.,supra,where a majority ofthe Court,after setting forth the 60-day period in Section 8(d) (1) and(4), stated'"Section 8(d) thus seeks,during this natural renegotiation period,to relieve the partiesfrom the economic pressure of a strike or lockout in relation to the subjects of negotiationThe final clause of § 8(d)also warns employees that, if they join a proscribed strike, theyshall thereby lose their status as employees..."Justice Frankfurter,in his dissentingopinion in that case,related the"loss of status" provision to the 60-day period when henoted that"By reason of this new enactment,participating workers would not be en-gaged in a protected activity under§7 by striking for the most legitimate economicreasonsduring the 60-day periodThe strike would be in violation of the provision ofthat section which says that during the period there shall be no resort to a strike[Emphasis supplied ] 524DECISIONSOF NATIONALLABOR RELATIONS BOARDsurprising that my colleagues are unable to point to a single legislativeor judicial reference which would support their assertion that suchstrike activity by employees is subject to proscription for a longerperiod if the notice to the mediation agencies as required in Section8 (d) (3) has not been given.There is, I think, an even more compelling reason why my colleagues'disregard of the plain words of Section 8(d) should cause concern.That section seeks to further the dual statutory purpose of protectingthe right of employees to engage in concerted activities and of fosteringorderly collective bargaining, and, we are told, "A construction whichserves neither of these aims is to be avoided unless the words Congresshas chosen clearly compelit." 23Section 13 of the Act cautions that"Nothing in this Act,except as specifically provided for herein,shallbe construed so as either to interfere with or impede or diminish inany way the right to strike, or to affect the limitations or qualificationson that right." [Emphasis supplied.]The right to strike is, ofcourse, one of the most fundamental afforded to employees. In lightof the affirmative emphasis which the statute places upon the freedomof employee concerted action, and the command of Section 13 that thehand of restraint be placed upon any restriction on such action unless"specifically provided for," I believe that a limitation on the right ofemployees to strike which goes beyond the 60-day period specified inSection 8(d) (1) and (4) must be more explicit andclear before it canbe said to have been intromitted in Section 8 (d) (3) 24 For, under mycolleagues' "parity of reasoning," the failure of a union to notify theMediation Services, either because of inadvertence or in the beliefthat collective bargaining can be successfully concluded in the renego-tiation period, may result in the forfeiture of the right to strike forweeks, or months, or even years after that period has elapsed. In myopinion, such n. construction throws the concerted rights of employeesinto imbalance under the statutory scheme,and doeslittle if anythingto enhance true collective bargaining.If Congress has sought torelate the "loss-of-status" provision to each and everynotice clause inSection 8 (d), it could readily have done so. It has not. This is madeabundantlyclearby Judge Hays' observation inIndependent Unionv.Procter & Gamble,312 F. 2d 181, 188 (C.A. 2) that "... the re-23N.L R.B. v. Lion Oil Company at al, supra,at p. 289.u SeeN.L.R B. v. Lion Oil Company at al.,supra;Mastro Plastics Corp.atal.v.N.L R B, supra,at p. 287.And seeN.L.R B.v.Erie Resistor Corp,373 U S 221:"WhileCongress has from time to time revamped and redirected national labor policy, its concernfor the integrity of the strike weapon has remained constant.Thus when Congress choseto qualify the use of the strike,it did so by prescribing the limits and conditions of theabridgement in exactingdetail, e g.,§§8(b) (4), 8(d), by indicating the precise proceduresto be followed in effecting the interference,e.g, § 10(j), (k), (1) ; §§ 2806-2810,Labor-Management Relations Act, and by preserving the positive command of § 13 that therightto strike is to be given a generous interpretation within the scope of the labor act.The courts have likewise repeatedly recognized and effectuated the strong interest offederal labor policy in the legitimate use of the strike." FORT SMITH CHAIR COMPANY525quirement of paragraph (3) [of 8 (d) ] that Federal and State agenciesbe notified is entirely independent of paragraph (4).There is nosuggestion in the text that a failure to meet the notice requirements ofparagraph (3) will have any effect on paragraph (4). The only noticementioned in (4) is the 60-day notice of termination."I am not unmindful of the decisions cited by the majority whichhold that a union which fails to give the 30-day notice required in Sec-tion 8 (d) (3) thereby violates Section 8 (b) (3) of the Act.Nor haveI disregarded the legislative purpose of requiring such notice-toinvite the special assistance of Federal and State mediation agenciesin the hope that the peaceful settlement of bargaining disputes willbe thereby enhanced.However, I fail to see how these cases supportmy colleagues' view that employees lose their status and hence theirright to strike during the period in which their union commits anunfair labor practice by failing to provide the notices outlined inSection 8(d) (3).For example, inRetail Clerks International Asso-ciation, Local No. 1179 (J. C. Pennney Company) ,25upon which mycolleagues rely, the union had served the 60-day notice upon thecompany of its desire to modify its contract.Approximately 4 monthslater, the union and all employees struck without notification havingbeen served on the Mediation Service under Section 8(d) (3).TheBoard found that the union violated Section 8(b) (3) by its failure tocomply with this provision. It ordered the union to cease refusing tobargain with the company by failing to notify the mediation agencieswithin 30 days after it had served notice upon the company of its desireto modify the contract. In effect, the Board ordered the union, as theexclusive bargaining agent of the employees, to bargain with thecompany. In my opinion, the result achieved inPenneyand relatedcases 26 collides with the position my colleagues have taken here andpresents an obvious anomaly.They now assert that strikers lose theirstatus as "employees" if they engage in a strike whenever their unionfails to serve the 30-day notice under Section 8(b) (3). It would there-fore follow that where, as inPenneyand the instant case,allem-ployees engage in a strike under these circumstances, the union therebyceases to be the majority representative and the Board is powerless toperpetuate a bargaining relationship 27The forced continuation ofsuch a relationship can only be justified if the union is in fact a ma-jority union.And this fact can be established only if the strikers re-main "employees" of the company. It seems to me thatPenneyandthe related cases more appropriately belong in my camp.There is yet another reason why I disagree with the result reachedby my colleagues. They assert that, even without regard to the "loss-25109NLRB 754.26 E g , Brotherhoodof LocomotiveFiremen and Enginemen(Pheip8 Dodge Corpora-tion,Morenci Branch),130 NLRB 1147.27 See Sections 8(a) (5) and 9(a) of the Act. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDof-status" provision, the strikers were validly discharged because thestrike was unlawful under Section 8(d) (3) and hence the strikerswere engaged in an unprotected concerted activity.This is not a casewhere employees have struck in violation of a no-strikeagreement(e.g.,Budd Electronics, Inc.,137 NLRB 498) or to compel an em-ployer to violate the Act (e.g.,Mackay Radio and Telegraph Com-pany, Inc.,96 NLRB 740), decisions to which my colleagues advertto support their alternative thesis. In those cases, the strike was indirect support of the illegal object which theirunionwas pursuing.Here, the employees struck, not in furtherance of the Union's failure togive the 30-day notice under Section 8(d) (3), but to exert economicpressure upon Respondent to obtain a lawful collective-bargainingagreement.Their strike was therefore totally unrelated to theirUnion's violation of that section. I fail to perceive how such a strikeacquired a taint of illegality or how the employees' otherwise lawfulconduct can be translated into unprotected concerted activity. If mycolleagues'assertionis pressed to its logical conclusion, then all em-ployee strike action, regardless of how lawful its object or purpose,becomes unprotected whenever their union concurrently violates theAct.I submit that this conclusion lacks support both in the statuteand in decisional law23Contrary to the majority, I conclude that the "loss of status" clausein Section 8 (d) applies exclusively to strike action taken by employeesduring the 60-day period specified in Section 8(d) (1) and (4). Iwould therefore find that, having struck the Respondent after thatperiod had expired, the economic strikers herein retained their statusas "employees" within the meaning of the Act and did not engage inunprotected activity, and that Respondent violated Section8(a) (3)by discharging them .29Accordingly, I would order Respondent toreinstate them and make them whole for any loss of pay they mayhave suffered by reason of their discharge. I would also find that,as the strikers remained employees of the Respondent during thecourse of their strike, the Union retained its majority representativestatus.30I would therefore order the Respondent, upon request, tobargain with the Union, provided the Union comes into compliancewith the notice requirements set forth in Section 8 (d) (3) 31'in theLocal Union 219and JC Penneycases, upon which the majority reline theunions were found to have violated Section 8(b) (3) by their failure to give the requisitenotices under Section 8(d) (3)While the Board and the Court held that thevnionchadengaged in unfair labor practices and could be enjoined therefrom,there is no suggestionthat the strikingemployees,who sought to obtain a lawful labor agreement lost the pro-tection of the Act by engaging in the strike=° in view of this finding,I do not reach or consider the additional grounds relied uponby theTrial Examiner,and rejected by the majority,for finding that Respondent violatedSection 8(a) (3) by discharging the strikers.m Respondent's sole defence to the refusal-to-bargain charge was predicated upon theUnion's loss of majority status occasioned by the discharge of the strikers31SeeRetail Clerks International Association,Local No. 1179(J C Penney Company),vnpra;Brotherhood of Locomotive Firemen and Enginemen(PhelpsDodge Corporation,Moreno!Branch),supra FORT SMITH CHAIR COMPANY527INTERMEDIATE REPORTOn June 20, 1961, Local 270, United Furniture Workers of America, AFL-CIO,herein called the Union, filed charges in the above-entitled matter against Fort SmithChair Company, Fort Smith, Arkansas, herein called the Respondent.On December29, 1961, the General Counsel 1 issued a complaint and notice of hearing allegingthat on or about June 8 2 the Respondent discharged 202 of its employees, and hassince failed and refused to reinstate them, because they joined or assisted the Unionor engaged in concerted activities or participated in a strikeIt is further allegedthat, since on or about June 9, the Respondent has refused to bargain with theUnion upon request, although the Union was the statutory representative of theRespondent's employees in an appropriate unit. It is alleged that this conductviolated Section 8(a)(1), (3), and (5) of the National Labor Relations Act, asamended (61 Stat. 136), herein called the Act.Thereafter the Respondent filedan answer and an amended answer admitting that on and before May 31 the Unionhad been the representative of the Respondent's employees in an appropriate unit,and admitting that from on or about June 9 the Respondent had refused to bargainwith the Union, but denying that on or after that date the Union was the bargainingrepresentative of the employees.The answer further alleges that the refusal tobargain was justified by the fact that the Union instigated an illegal work stoppagein violation of Section 8(d)(3) and (4) of the Act.The amended answer alsoadmits that, on or about June 8, the Respondent discharged certain employees becausethey were engaged "in an unlawful work stoppage."The amended answer furtherdenied that the Respondent discharged certain other employees.Pursuant to notice, a hearing was held before Trial Examiner Sydney S. Asher, Jr.,on February 21 and 22, 1962, at Fort Smith, Arkansas.All parties were representedand participated fully in the hearing.United Furniture Workers of America, AFL-CIO, appeared and was permitted to intervene.The General Counsel amended hiscomplaint to strike therefrom the names of 16 alleged dischargees.3On or beforeApril 16, 1962, all parties filed briefs, which have been duly considered .4Upon the entire record in this case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACTThere is no dispute, and it is found, that the Respondent is, and at all materialtimes has been, engaged in commerce as defined in the Act, and its operations meetthe Board's jurisdictional standards; 5 and that the Union is, and at all materialtimes has been, a labororganizationas defined in the Act.A. FactsThe Respondent and the Union have had bargaining relations since approximately1940.From the inception of this bargaining relationship, contract negotiations wereconducted by an employer's group called the Furniture Association, of which theRespondent was a member. In the contracts resulting from such negotiations, eachof the companies comprising the Furniture Association was a named party, andeach signed the agreement.As a result of contract negotiations in 1957, two ofthe companies, the Respondent and Ballman-Cummings Furniture Company, jointlyentered into a separate supplementary agreement with the Union described as a1The term "General Counsel"Includesthe General Counsel of the National Labor Rela-tions Board and his representative at the hearing.aAll dates herein refer to the year1961unless otherwise noted.3The remaining 186 allegeddischargeesare listed in Appendixes A and B attachedhereto.+ The General Counsel'sbrief on page4 sets forth the details of the Union's membershipmeeting of June 1.However, the record shows that this was not evidence but Insteadwas merelyan offer ofproof whichwas rejected.The General Counsel, on pages 11 and12 of his brief,also arguesthatWeeks, a witness for the Respondent, was not crediblebecause he could not remember Bearce's testimony.But the testimony of Condren, an-other witness for theRespondent,indicatesthat Weeks had left the hearing room beforeBearce tookthe stand.5 The Respondentis an Arkansas corporationwith Its placeof businessat Fort Smith,Arkansas, where itIs engagedin the manufacture of furniture.The Respondent annu-ally ships products valued at more than $1 million from its Fort Smith, Arkansas, plantdirectly to destinations outside the State. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARD"stipulation."On October 15, 1958, the Union and the Furniture Association, whichincluded theRespondent,executed a contractwhich provided,in part:ART. XIV-TERMINATIONSection 1.This Agreement ... shall run to and including October 14, 1960.Either party shall give to the other notice in writing at least sixty (60) days priorto said expiration date of its desire to amend or cancel this agreement on saidexpiration date.In the absence of such notice, this Agreement shall continuein effect for an additional year.Prior to October 14, 1960, this contract was reopened by the Union in accordancewith the notice requirements of Section 8(d) of the Act.On October 15, 1960, theUnion and the Respondent agreed by letter as follows:Upon expiration of the Collective-Bargaining Agreement between Forth SmithChair Company and United Furniture Workers of America, it is agreed .. .that the said agreement shall be continued in full force and effect without anychange whatever, except as hereafter stated, through the 31st day of May 1961.The only change in said Agreement is [here follows an agreement to increasebase rates in certain instances, and an increase in the Respondent's contributionto the insurance plan].Otherwise the contract shall continue in all respects through May 31, 1961....On February 23, 1961, the parties further agreed by letter in part as follows:This letter is to confirm an understanding ... reached in connection with thenegotiation of the current contract which is to expire June 1, 1961. In viewof the fact that ... the contract by its terms expires June 1, [here follows anagreement regarding vacation pay].On March 27, a representative of the Union wrote to the Respondent in part asfollows:On behalf of our organization, it is our desire to cancel the labor agreementbetween your Company, and our organization and to negotiate a new contractto take the place of the contract expiring June 1, 1961.We herewith give you 60 days notice as provided in the Taft-Hartley Bill, andwe also, hereby give you 60 days notice as provided for in Article XIV of theexisting labor contract . . . that the Union will consider the contract as ter-minating on ... June 1, 1961. The Union will keep in effect the existing termsand conditions of employment until the expiration date of said contract, namelyJune 1, 1961.It is our hope that we will have no difficulty in reaching a new and modifiedagreement.Prior to June 1, neither the Federal Mediation and Conciliation Service offices inSt.Louis,Missouri, and Little Rock, Arkansas, nor the Arkansas Department ofLabor received notices from the Union that a dispute existed between the Respondentand the Union in regard to the contract which was to expire on May 31.The parties held negotiating sessions on May 29 and 31. The Union's chief spokes-man was Louie Campbell, its business representative.The main spokesmen for theRespondent were Edgar E. Bethel], its attorney, and John Ayers, its secretary-treasurer.Each side presented its demands.Among the Respondent's proposalswas to add a phrase reading: "No employee has a vested right in any level of incentiveearnings."This evoked a great deal of discussion.By noon on May 31 (1) the Re-spondent had agreed to the Union's demand that monther-in-law and father-in-lawshould be added to the definition of family in the holiday clause; (2) the Union hadagreed to one of the Respondent's demands; 6 (3) the Union had presented its"money demands" of a wage increase of 2 cents per hour "across the board" and anextra holiday, Christmas Eve; and (4) the Respondent had rejected these "moneydemands" on the ground that it had been losing money for over 4 years.After aluncheon recess bargaining resumed, and Campbell announced that the Union waswithdrawing its "money demands" and offered to extend the "old" contract forO According to Campbell thiswas anaddition to the contract providing that an em-ployee should notify the Respondent, if possible, if he was not going to be able to reportfor work.Bethell and Ayers testified that thiswas achange in the method of presentinga new standard to an employee. I deem it unnecessary to resolve this conflict. FORT SMITH CHAIR COMPANY529another year, with the two changes already agreed upon.?After another recess, theRespondent presented six demands.These included the two changes already agreedupon, the controversial "no vested rights" clause, and several others.Campbellimportuned the Respondent's representatives to withdraw the "no vested rights"clause on the ground that it might result in lower earnings and the employees wouldnot accept it, especially when they had dropped their "money demands."Ayers wasadamant on this subject, insisting that the Respondent's perilous financial positionrequired that it "had to have some help before we could enter into a contract." 8After further discussion of the "no vested rights" clause, Ayers told Campbell "thiswas it, that's all there was, and to take it to the people and let them vote on it." 9Campbell replied that he could not recommend the Respondent's proposition to theUnion's members.10 The meeting then ended.On the following morning, June 1, the Union held a membership meeting.Asecret ballot was taken on the question: "Do you wish to accept the Company offer?"The result was overwhelmingly "No."On the same day most, if not all, of theRespondents' production employees struck the plant, and picket lines were estab-lished; the plant ceased production operations.Another negotiating meeting was held on June 7 which was attended by a repre-sentative of the Federal Mediation and Conciliation Service.The parties' positionsremained about the same.The Union's negotiators renewed their offer to extendthe "old" contract for another year, with the changes already agreed to, but the Re-spondent refused.There was more discussion of the "no vested rights" clause, andCampbell asked "why didn't they just forget it . . . and then there would be nostrike."Bethell offered to revise or rewrite the objectionable clause, and Campbellreplied: "If you want to water it down some . . . maybe . . . we might buy it."A meeting was then scheduled for the following day.At the meeting of June 7 Bethell learned for the first time that notices of the ex-istence of a dispute had not been received by the Federal Mediation and ConciliationService.On June 8 Ayers sent a telegram to Campbell which read:Because of the unlawful character of the present work stoppage at Fort SmithChair Company you are advised that the company declines to continue negotia-tions with Local 270 of the United Furniture Workers and that the employmentof all people who have participated in the unlawful strike is terminated.There were no further negotiations.On the same day the Respondent sent toeach production employee who had been scheduled to work on June 1 (listed inAppendix A attached hereto) a letter which read, in part: "As a result of your par-ticipation in the illegal work stoppage . . . your services with this Company areterminated."At the same time the Respondent sent to each production employeewho had not been scheduled to work on June 1 (listed in Appendix B attached hereto)a letter which read, in part:On June 1 our employees began a work stoppage. Our records reflect that youwere not scheduled to be at work on that date.We, therefore, do not knowwhether you are participating in the strike. ..If you have not reported forwork, or have not made arrangements for a leave of absence on or beforeTuesday, June 13, we will assume that you are taking part in the strike, andyour employment with the Company will be terminated.On June 13, the plant resumed production operations and new employees werehired.Thereafter the Respondent made certain changes in its wage structure andincentive system without consulting the Union.The picketing continued through7This findingis based upon the credited testimonyof Bethell and Ayers, corroboratedby that of two membersof the Respondent's bargainingteam.Campbell testified that heoffered an extension of the old contractwith or withoutthe two modifications alreadyagreedupon.In this he was corroboratedby two members of the Union's negotiatingcommittee.Althoughallwitnesses impressed me as sincere,I consider the memory ofBethell and Ayers on this subjectmore accuratethan that of Campbell8The quotedlanguage is from Ayers' testimony.Bethell testified that the Respondent'sspokesmen told the union committeethat theyregarded these clauses as "essential tohaving a contract."9 The General Counsel'switnessestestified that Ayersadded"take it or leave it" andpounded thetable ; theRespondent'switnesses deniedthat Ayersusedthese words or thatbe pounded the table.I deem it unnecessary to resolvethis conflict.10 The Respondent's witnesses testified that Campbell added thatif the Union'smember-ship rejected the Respondent's proposition"we are going to start right back where westarted and our offer is withdrawn."I do not consider it necessary to make a finding withregard to this alleged remark. 530DECISIONS OF NATIONALLABOR RELATIONS BOARDDecember 14.On December 15 Campbell wrote to the Respondent notifying it thatthe strike had been terminated and applying unconditionally for reinstatement onbehalf of all the strikers.None of the strikers has been reinstated, but some of themhave returned to work as new employees. (See Appendixes A and B.)B.Contentions of the parties and the issueThe General Counsel maintains that the Union's strike was not designed to "ter-minate or modify" the contract and that therefore notice to the Federal Mediationand Conciliation Service under Section 8(d)(3) of the Act was unnecessary. Itfollows, urges the General Counsel, that the strike was aneconomic strikeprotectedby Section 7 of the Act, and the discharges of 186 employees for engaging in thestrike violated Section 8(a)(3) of the Act.The General Counsel also takes theposition that the Respondent's telegram of June 8 constituted a refusal to bargainwith the statutory representative violative of Section 8(a) (5) of the Act.The Unionand the Intervenor agree with the General Counsel, but go even further: they con-tend that the Respondent did not bargain in good faith during the sessions of May 29and 31 and that therefore the strike wasan unfair labor practice strike,towhichSection 8 (d) (3) of the Act does not apply.The Respondent, on the contrary, insists that Section 8(d)(3) of the Act is ap-plicable, and therefore the failure of the Federal Mediation and Conciliation Serviceto receive notice from the Union of the existence of a dispute made the work stoppageanunprotected strike.Under the last sentence of Section 8(d) of the Act, urges theRespondent, each individual who participated automatically lost his or her "statusas an employee" and it follows that neither the discharges nor the refusal to bargainthereafter were violative of the Act.It can thus be seen that the principal issue herein is a narrow one: Under the cir-cumstances here present did the failure of the Federal Mediation and ConciliationService to receive from the Union the notice described in Section 8(d)(3) of theAct remove the strike from the protection of Sections 7 and 13 of the Act, andautomatically deprive the participants of their status as employees?C. The discharges1.The purpose of the strikeOn the entire record I am convinced, and find, that the parties bargained in goodfaith ii on May 29 and 31 but were unable to reach agreement on matters whichwere mandatory subjects of collective bargaining.At the end of the May 31 sessiontheUnion's negotiators were willing to extend the old contract for another year,with the two relatively minor changes already agreed to.But the Respondent in-sisted upon "relief" in the form of the addition of the "no vested rights" clause andother changes, including a restriction upon holding grievance meetings during work-ing time.The Union's representatives resisted these changes. I am also convinced,and find, that what the Respondent was seeking constitutedmodificationof the oldcontract.12Furthermore, there is abundant evidence that the major stumbling blockto agreement was the Respondent's adamant insistence upon adding the "no vestedrights" clause, and the Union's equally adamant refusal to add such a clause.Thisis not said critically, for unquestionably the parties had every legal right to so insist.But there is in my opinion no escape from the conclusion that the Respondent's de-mand, if acceded to, would have materially altered the contract, as earlier interpretedby the arbitrator.13 In sum, then, by the close of the May 31 meeting, the Union11The contrary contention of the Union and the Intervenor is rejected.12Ayers testified as follows:TRIAL EXAMINER: In your opinion was the Company's attempt to get the grievanceprocedure after working hours an attempt to get a change in the contract''The WITNESS: It was a slight change, sir.TRIAL EXAMINER: It wasn't a change of condition, but it was a limitation, was itnot, that wasn't in the old contract?The WITNESS: That is correct, sir . . .1sThe fact that the Respondent had requested the arbitrator to reconsider does not aidthe Respondent, because the contract provides: "All decisions of the Arbitrator shall befinal, conclusiveand binding upon all parties." [Emphasis supplied ] FORT SMITH CHAIR COMPANY531was willing to renew the old contract with changes already agreed upon, but theRespondent was not.The Respondent wanted additional changes, of a materialnature, and to this the Union refused to agree.Let us turn, then, to the strike.The vote of the Union's membership rejectedthe Respondent's final offer. Since the contract therefore expired, this was treatedas a strike vote. In the light of the above, I conclude that the purpose of the strikefrom its inception wasto force the Respondent to abandon its insistence upon sub-stantial changes in the contract,particularly the "no vested rights" clause 14Thiswas still the purpose on June 7, when Campbell suggested that the Respondent "for-get" its demand for the "no vested right" clause and added "then there would be nostrike."Itwas thus the Respondent, rather than the Union, which was bent uponmodifying the old agreement. Indeed, the Respondent unilaterally did so afterJune 13.2.ConclusionsSection 8(d) of the Act, as amended, provides, in part, as follows:.where there is in effect a collective-bargaining contract covering employeesin an industry affecting commerce, the duty to bargain collectively shall alsomean that no party to such contract shall terminate or modify such contract,unless the party desiring such termination or modification-(1) serves a written notice upon the other party to the contract of theproposed termination or modification sixty days prior to the expirationdate thereof. .. .(3) notifies the FederalMediation and Conciliation Service withinthirty days after such notice of the existence of a dispute, . . . and(4) continues in full force and effect, without resorting to strike orlockout, all the terms and conditions of the existing contract for a periodof sixty days after such notice is given or until the expiration date of suchcontract,whichever occurs later:Any employee who engages in a strike within the sixty-day period specified inthis subsection shall lose his status as an employee of the employer engaged inthe particular labor dispute, for the purposes of sections 8, 9, and 10 of thisAct, as amended... .The notice requirements of Section 8(d)(1) and (3) do not apply to every strike.It has been held that they are inapplicable to unfair labor practice strikes.15Nor dothey apply to every economic strike, as the Respondent seems to argue.Of theserequirements, the Supreme Court said in theMastro Plasticscase:The Board reasons that the words which provide the key to a proper inter-pretation of § 8(d) with respect to this problem are "termination or modifica-tion."Since the Board expressly found that the instant strike wasnot to ter-minate or modifythe contract . . . the loss-of-status provision of § 8(d) is notapplicable.We sustain that interpretation.16Here, as inMastro,the object of the strike was "not to terminate or modify" thecontract.It follows that here, as inMastro,the loss-of-status provision of Section8(d) of the Act does not apply. The strikers were therefore engaged in a lawfuleconomic strike protected by Sections 7 and 13 of the Act. It was accordingly aviolation of Section 8(a) (1) and (3) of the Act for the Respondent on June 8, 1961,and later, to discharge the employees listed in Appendixes A and B attached heretobecause they participated in such concerted activity.Moreover, these discharges(along with the refusal to bargain discussed below) unlawfully prolonged the strikeand converted it from an economic into an unfair labor practice strike.14Althoughthe Union'sposition on May 31 wasthat itwould renew the old contractwith the two changes already agreed to, it cannot seriously be contended that it struckto obtain these two minor changes.A union does not strike to obtain terms to whichthe employer has already agreed.15Mastro Plastics Corp.,et al.v. N L R B ,350 U.S. 270.16Mastro Plastics Corp,et al. v.N L.R.B., supra,at 286.717-672-64-vol. 143-35 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Therefusal to bargain1.The appropriate unitThe complaintalleges,the answer admits, and it is found that atallmaterial timesall the Respondent's productionand maintenanceemployees, excluding office clericalemployees, foremen, inspectors who do no production work, timekeepers,salesmen,over-the-road truckdrivers, and supervisors as defined in the Act constitute a unitappropriate for collective bargaining.This is the same unit agreed upon by theparties in their contract of October 15, 1958.2.The Union's majority statusThe complaint alleges that the Union is and at all material times has been thestatutory bargaining representative of the employees in the unit described above.Theamended answer admits that the Union was such representative on and before May 31,but denies that it remained in this status on or after June 1.The Respondent's theoryseems to be that the Union's failure to comply with the notice requirements of Sec-tion 8(d)(3) and (4) of the Act caused those who participated in the strike whichbegan on June 1 to lose their status as employees; hence the Union therebylost itsmajority status.However, it has been found above that the loss-of-status provisionof Section 8(d) of the Act did not apply to this strike. It follows that the Unionnever lost the majority status it admittedly enjoyed on May 31.3.The demand and the refusalThe complaint alleges that, since on or about June 9, the Union has requested theRespondent to bargain regarding the working conditions of the employees in theabove-described unit, but that the Respondent has refused since then to recognizeor bargain with the Union.The answer denies that the Union made any demandfor bargaining since on or about June 9, but admits that thereafter the Respondentrefused to bargain.The record shows that the parties were in the midst of bargaining and had asession scheduled for June 8.The Respondent's telegram of that date, quoted above,abruptly broke off negotiations and automatically canceled the scheduled session.Areading of this telegram makes it abundantly clear that any further request for recog-nition or bargaining would have been futile.Under these circumstances, no newdemands by the Union were necessary to bring into play the statutory duty of theRespondent to continue negotiations then in progress.17 It is accordingly foundthat by dispatching the telegram of June 8 to the Union and by thereafter unilaterallychanging the working conditions of its employees without prior consultation withtheUnion, the Respondent violated Section 8(a)(1) and (5) of the Act.THE REMEDYIn my opinion, the unfair labor practices found stemmed not from a rejection ofthe collective-bargaining principle (there had been bargaining for many years) butsolely from an interpretation of Section 8(d) of the Act which I have found to beerroneous.I therefore am convinced and find that there is here no danger that theRespondent will commit other unrelated unfair labor practices in the future.Ac-cordingly, it will only be recommended that the Respondent cease and desist fromthe unfair labor practices found, or any like or related unfair labor practices.Affirmatively it will be recommended that the Respondent, upon request, bargainwith the Union as the exclusive representative of the employees in the appropriateunit, and if an agreement is reached embody such understanding in a signed contract.Itwill further be recommended that the Respondent offer to the employees listed inAppendixes A and B immediate and full reinstatement to their former or substan-tially equivalent jobs, without prejudice to their seniority or other rights and privi-leges, discharging if necessary any employee hired after June 8, 1961, when the eco-17No impasse had been reached then because the Respondent had agreed to rewrite theclause in questionEven if an impasse had been reached which conceivably might havepermitted the Respondent to break off negotiations, this was not the reason set forth inthe telegram.And while the telegram is phrased only in terms of decliningto continuenegotiationsit is clear from its tenor that it constituted more, namely a refusal torecognizethe Union's majority status, which of course is not justified by an impasse. FORT SMITH CHAIR COMPANY533nomic strike was converted into an unfair labor practice strike.18 It will further berecommended that the Respondent make each of them whole for any loss of pay heor she may have suffered by paying to him or her a sum of money equal to thatwhich he or she would normally have earned from December 14, 1961, the date ofthe unconditional offer to return to work, to the date of the offer of reinstatement, lesshis or her net earnings during such period.The backpay provided for herein shallbe computed in a quarterly manner, as established by the Board.19 It will further berecommended that the Respondent preserve and make available to the Board oritsagents all records needed to determine the amount of backpay due hereunder,and post the usual notices.The General Counsel requests that the Respondent additionally be required to re-imburse the discharged employees plus interest computed at the rate of 6 percentper annum, commencing with the end of the first calendar quarter in which thediscriminatory discharges were committed and each succeeding quarter until pay-ment therefor is made or tendered.The General Counsel's brief convinces me thatthe request is a reasonable one, and I accordingly recommend that the Respondentreimburse the dischargees for such interest.On the basis of the above findings of fact and upon the entire record in this case,Imake the following-CONCLUSIONS OF LAW1Fort Smith Chair Company is, and at all material times has been, an employerwithin the meaning of Section 2(2) of the Act.2Local 270, United Furniture Workers of America, AFL-CIO, is, and at allmaterial times has been, a labor organization within the meaning of Section 2(5)of the Act.3.All production and maintenance employees of the Respondent, excluding officeclerical employees, foremen, inspectors who do no production work, timekeepers,salesmen, over-the-road truckdrivers, and supervisors as defined in the Act, consti-tute a unit appropriate for the purposes of collective bargaining within the meaningof Section 9(b) of the Act.4.Local 270, United Furniture Workers of America, AFL-CIO, was on June 8,1961, and at all times since has been, the exclusive representative of the employeesin the above-described unit for the purposes of collective bargaining within the mean-ing of Section 9(a) of the Act.5.By withdrawing recognition from Local 270, United Furniture Workers ofAmerica, AFL-CIO, as bargaining agent for the employees in the above-describedunit on and after June 8, 1961, and by thereafter unilaterally changing the workingconditions of employees in the above-described unit without prior consultation withthe above-named labor organization, thereby failing and refusing to bargain collec-tivelywith the said labor organization as the exclusive representative of the em-ployees in the above-described unit, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (5) of the Act.6By discharging the employees listed in Appendixes A and B, thereby discrim-inating in regard to the hire and tenure of employment of its employees and dis-couraging membership in a labor organization, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a)(3) of theAct.7.By the above-described conduct the Respondent has interfered with, restrained,and coerced its employees in the exercise of rights guaranteed in Section 7 of theAct and thereby has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.8.The above-described unfair labor practices, occurring in connection with theRespondent's operations, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow thereof, and constitute unfairlabor practices affecting commerce within the meaning of Section 2(6) and (7) ofthe Act.[Recommended Order omitted from publication ]18 SeeGeneral Drivers and Helpers Union,Local 662,etcvN L R B(Rice LakeCreamery Company, Intervenor),302 F. 2d 908(C.A D C )'IF.WWoolworthCo ,90 NLRB289.In calculating backpay,whether to apply thewages and incentive standards existing onMay 31,1961,or those put into effect uni-laterally bythe Respondent after June 13, 1961, is a matter for determination at thecompliance stage of this proceeding. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX APERSONS WHO RECEIVEDLETTERS FROMRESPONDENTDATEDJUNE 8, 1961Charlie AbneyVirgilHarvellClarence RobertsonErvin AdkinsRuth HassellEddieRobisonClifford AldridgeIlarlenHawkinsJerry RogersRobert AndersonHerbert Hawkins IWilliam RuckerFrank BallardGerald HayLucilleRuckmanTravisBallard 1L.C.HayesOrville SatterfieldJames BarkerBillyHesson 1Eugene SchmalzRetha BarnardE. C. HessonLarry SeaboltCharley BarnesFula Hopkins 1Olen ShaferEunice BartlettLeonard HowardUrsula ShieldsJean BattlesCecilHubbardJack ShortMildred Battles 1James HulseyMartha SlossRaymond BattlesMildred HunterRichard SlossJohnny BeagleAaron HydgeJC. SmallClyde BearceBessie JilesDorothy SmithHarrison BeckhamCarl JonesBobby Sparkman 1Everett BeenLennie KeckDonald SpradlingBilly BeltJimmy KinnersonJewell StallingsGarrette BeltRoy KirbyOscar StappOmer BlytheHenry KuselCecil Stephens 1Conway BowletAlfred LaRueHarry StephensRoland BoyetteClyde LaRueJoe StevensLee BrewerJerry LaRueHenry StewartConnie BrownLester LovellLouis Stroud'Irving BrownVerna LovellCharles SwaimPerry BrunkLeonard MankinsBertie SweetFreddy CagleMary MartinWillie SweetJ.E. CarrJimmy MatlockFerrell TaborJennie CastoOrlanMatlockJohn ThomasE. R. ChadwickJohn Mayfield 1Claudie Tindall 1Charles ChapmanMartha McClendonPleasant ToddD. C. CherryElzieMcDonaldMartin ToonJessie CoppingerRachel MeadorsElsie TreatJim CrabtreeV. J. MeanZady TuckerAgnes DarterDorothyMilburnFrank VannDwain DerrickEarlMooreCliffordVaughanWill DossCorthelMongoldJ.L.VaughanVelma DoyelClintonMorrisJohn VaughanMarvin Durham 1Winfred NelsonUlysses VaughanTracy DurhamKenneth NenaJewell VernonFloydDustmanDarrellNewtonJessieWadkinsWinfred DustmanLillyOhmN. S. WalkordSusie EarlsWilliam OlanderGrace WhiteRay EasterTommyOrsborneJessWhiteIson EdwardsRaymondPattersonCharlesWhithurstNoah EdwardsEula Mae PenningtonGeorge WhitledgeWilliam EilandSusie Pinkerton 1Roy WhitsettBilly EnglishHenry PitchfordHarrisonWillhite 1Emmett FleetwoodAgnes Pool1HerbertWillhiteFrankie FreemanJasper PottsJames WilliamsRussell FreemanCharles ProctorCharlesWilsonElizabeth FrigaWilliam RadcliffJackWilsonDarrell GalliharEsther ReavisJohnny WilsonGoldie GilbertWalter ReedRileyWilsonJohnnie GilbertWilliam RhodesVestaWilsonOtisGilliamCliffordRidenoureLawrence WoodwardThomas GreenJW. RiggsEula Belle YoungGladys HarmanLeo RobertsHarrison YoungJimmy Harris1Returned to work in August, September, or December 1961 as a new employee. LAWN-BOY DIVISION OUTBOARD MARINE CORP.535APPENDIX BPERSONS WHO RECEIVED LETTERS FROM RESPONDENT DATED AFTER JUNE 8, 1961(Date letterwas received is indicated after each name)Olen Ballard-----------June 28,1961Essie Rhodes ----------June 27,1961Alex Banning----------July 17,1961Mary Scholze----------June 14,1961Audra Dustman1-------June 27,1961Charles Spangler--------June 27,1961Martin Hatley----------July 21,1961A. L. Spence ---------- Nov. 16,1961Jimmy Hix2........... July 17,1961Buster Whisenhunt------Sept.21,1961AlinePetree----------- June14,19611Returned to work on December 26,1961, as a new employee.2Name spelled as amended at the hearing.Lawn-Boy Division OutboardMarine Corp.andInternationalUnion,United Automobile,Aerospace and Agricultural Imple-ment Workers of America(UAW), AFL-CIO, and Local Union683.Case No. 17-CA-,3006. June 208, 1963DECISION AND ORDEROn April 1, 1963, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding that,except for an isolated, violation of Section 8 (a) (1) too minor in char-acter to warrant issuance of a remedial order, the Respondent had notengaged in unfair labor practices as alleged in the complaint.Ac-cordingly, he recommended that the complaint be dismissed in its en-tirety, as set forth in the attached Intermediate Report.Thereafter,the General Counsel, the Respondent, and the Charging Party filedexceptions to the Intermediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'[The Board dismissed the complaint.]1The TrialExaminer found, and we agree,that the Respondent did not refuse to fur-nish theUnion with certain information which the Union requestedduring bargainingnegotiations.In so finding, the TrialExaminer relied,in part, on testimonyby W. C. James,Respondent'sdirector of industrialrelations, to the effect that the testimony of theUnion's witnessesat thehearing "was his firdt knowledgethat theyquestionedthe correct-ness of anyof the information which he supplied."As this testimony was stricken fromthe record,we do not rely on it in adoptingthisfinding,whichis supported by otherevidence.143 NLRB No. 57.